EXHIBIT 99.1 This Shareholder Update contains forward-looking statements. These forward-looking statements are not historical facts but rather are based on current expectations, estimates and projections. We may use words such as “anticipate,” “expect,” “intend,” “plan,” “believe,” “foresee,” “estimate” and variations of these words and similar expressions to identify forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted. These risks and uncertainties include the following: ●The availability and adequacy of financing to meet our requirements; ●Whether the transactions described below can close; ●Economic, competitive, demographic, business and other conditions in our local and regional markets; ●Changes or developments in laws, regulations or taxes in our industry; ●Competition in our industry; and ●Changes in our business strategy, capital improvements or development plans This Shareholder Update should be read completely and with the understanding that actual future results may be materially different from what we anticipate.The forward-looking statements included in this report are made as of the date of this Shareholder Update and should be evaluated with consideration of any changes occurring after the date of this Shareholder Update. We will not update forward-looking statements even though our situation may change in the future and we assume no obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Dear Nuvel Investor, Happy New Year.I wanted to provide all of you with an update on Nuvel Holdings Inc. as we . Nuvel’s audits and regulatory filings are substantially complete and many parts have been filed.The original participating OrangeHook portfolio companies are finalizing their audit requirements in anticipation of a Nuvel/OrangeHook combination.Jim Mandel will be in New York in the next few weeks should you care to meet him. We remain enthusiastic that should the Nuvel/OrangeHook business combination be completed, the result will be a funded company led by proven management, a varied yet complementary product offering, and a valid approach to maximize our investment. Activities continue to move quickly and we will continue to keep you updated relative to key milestones and successes. Thank you, once again, for all of your support and faith in Nuvel. WISH YOU AND YOURS A HAPPY AND A HEALTHY NEW YEAR TO ALL! Page 2 of 2
